Citation Nr: 0926812	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  02-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for PTSD and assigned an 
initial 30 percent rating effective from March 21, 2002.  The 
Veteran disagreed with the initial 30 percent rating assigned 
for the PTSD.

The veteran failed to report, without good cause, to personal 
hearings before a Veterans Law Judge sitting at the RO, 
scheduled in March 2007, June 2007, and October 2007.  

When the case was initially before the Board in April 2008, 
the undersigned requested a medical expert opinion from a VA 
specialist.  The requested opinion was received later that 
month, and is associated with the claims file.  The Veteran 
was provided with a copy of the medical expert opinion, and 
requested, in a June 2008 statement, that the Board proceed 
with the adjudication of his appeal.

According to the April 2008  medical expert opinion, the 
physician specifically determined that a rating in excess of 
30 percent was warranted for the Veteran's service-connected 
PTSD; however, the physician did not opine as to what exact 
rating percentage above 30 would be most appropriate.  Given 
the nature of the medical expert opinion, the appropriate 
rating to assign for the service-connected PTSD remained 
unclear; thus, the issue of entitlement to an initial rating 
in excess of 30 percent for the service-connected PTSD was 
remanded back to the RO, via the Appeals Management Center 
(AMC) in July 2008 for additional development of the record.  

After completion of the requested development, which included 
a VA examination to determined the severity of the service-
connected PTSD, the AMC issued a supplemental statement of 
the case confirming the initial 30 percent rating assigned, 
despite the medical expert's opinion as noted in the July 
2008 remand.  

In any event, as this decision grants an increased rating to 
70 percent for the service-connected PTSD, there is now an 
inferred claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  A TDIU claim is reasonably raised when 
a claimant whose schedular rating meets the minimum criteria 
under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claimant's claims file or in 
records under VA control.  See Norris v. West, 12 Vet. App. 
413, 421 (1999).  As such, the Board refers the matter to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
Veteran's service-connected PTSD has been manifested by a 
level of impairment that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas such as judgment, thinking and mood, due to such 
symptoms as:  suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective work and social relationships.  

2.  The service-connected anxiety disorder has never been 
shown to produce total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent 
rating, but not higher, for the service-connected PTSD have 
been met since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, including 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a service 
connection claim and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the underlying service connection claim, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the RO provided the Veteran with a subsequent 
duty-to-assist letters in March 2006 and September 2006 that 
specifically addressed the issues of how VA assigns an 
effective date and the assignment of initial ratings for any 
grant of service connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  In addition, 
an expert medical opinion was obtained, and based on the 
findings from that opinion, the case was remanded back to the 
RO for additional development of the record.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks an initial rating in excess of 30 percent 
for the service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Since the initial grant of service connection, the Veteran's 
PTSD has been assigned a 30 percent rating under Diagnostic 
Code 9411 which governs ratings for PTSD, based on the 
regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the 
General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher, 50 percent evaluation is warranted when the 
veteran exhibits occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for a mental disorder 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  A GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

The Veteran was afforded VA psychiatric Compensation & 
Pension (C&P) examinations in September 2003, February 2006, 
and December 2008.  In addition, VA mental health records 
show treatment for PTSD from 2000 through mid 2007.  The VA 
C&P examinations and VA mental health assessments 
collectively show that the Veteran's PTSD symptoms included 
hyperactivity and hypomanic mood.  There was no evidence of 
loose thought association, tangentiality or 
circumstantiality.  He did have paranoid delusions.  There 
was no problem with impulse control, although he was often 
angry.  He had trouble sleeping and that caused panic 
attacks.  The Veteran reported depression.  Memory recall was 
poor, and the February 2006 VA examination indicated that the 
Veteran's memory was "grossly impaired.".  The Veteran had 
nightmares and flashbacks, and he was hypervigilant and 
irritable.  He avoided crowds and traffic jams.  He was 
anxious and frustrated.

A June 2000 VA outpatient report notes the Veteran's Global 
Assessment of Functioning (GAF) as 15, with diagnosis that 
included bipolar disorder with mixed or dysphoric manic; and 
rule out schizotypal personality disorder.  Nevertheless, the 
Veteran did not appear dangerous, and agreed to a medication 
regimen that included risperdal, trazadone and depakote.  

The outpatient records reveal that the Veteran was prescribed 
various medications for his depression and PTSD, including 
Celexa, Quetiapine, Zoloft, Gabapentin, and Seroquel.  The 
record reflects, however, that the Veteran had only 
intermittent compliance with these medications.  The 
outpatient mental health records revealed that the Veteran's 
disability may have been complicated by manic and/or 
psychotic states.

An October 2004 private psychiatric evaluation reveals that 
the Veteran was able to maintain personal hygiene, self-
administer medication, and successfully engage in various 
activities of daily living such as dishwashing, vacuuming, 
and cleaning.

In an April 2008 expert medical opinion, prepared by a Board 
Certified psychiatrist with 21 years experience treating 
veterans with psychiatric problems in the VA system, the 
Veteran's different diagnoses and symptoms were evaluated.  

The Board Certified psychiatrist, Dr. L, reviewed the medical 
records and determined that the Veteran's primary diagnosis 
was PTSD, and that dissociative symptoms in severe PTSD often 
can be mistaken for psychosis, for example:  re-living 
traumatic experiences or hearing or seeing scenes of those 
who died in combat are common and may be interpreted as 
psychosis.  Dr. L noted that the Veteran's combat trauma 
exposure was clearly sufficient and was consistently recorded 
in the medical record.  Dr. L concluded that the veteran's 
PTSD had significantly contributed to his life-long problems, 
including his wariness of seeking health care and his past 
substance abuse, interpersonal and occupational problems.  
Dr. L opined that a rating in excess of 30 percent is 
warranted for the service-connected PTSD based on similar 
cases encountered over the years.  

Although it is clear from Dr. L's opinion that a rating in 
excess of 30 percent is warranted, it was unclear as to how 
much of an increase was appropriate, particularly given that 
the veteran had not undergone a psychiatric examination since 
February 2006, over two years earlier.  

In light of the expert medical opinion, the case was remanded 
back to the RO for another VA examination.  At the 
examination in December 2008, the Veteran was administered 
several psychological tests, and the examiner indicated that 
he reviewed the claims file in conjunction with the 
examination.  At the examination, the Veteran appeared angry, 
irritated, and exhibited nearly all of the PTSD 
symptomatology, including startle hypervigilance, and 
intrusive thoughts.  The Veteran was uncooperative and his 
social skills were very poor.  Nevertheless, the examiner 
believed that the Veteran seemed able to engage in a full 
range of activities of daily living without interruption of 
his typical daily routine, and indicated that his thought 
processes were generally logical and coherent.  He was well 
dressed and well groomed.  The Veteran was oriented to time, 
place, person, and situation.  His affect was labile and 
excited.  His reasoning was poor.  Fund of general 
information was fair.  He exhibited no psychomotor slowing or 
agitation.  Concentration and memory were poor.  Sensorium 
was cloudy, and thinking was disorganized.  The Veteran 
reported some hallucinations, paranoia, and some suicidal and 
homicidal ideation at times.  

The examiner opined that the Veteran's PTSD was "very 
severe," based on the Veteran's medical record and current 
mental status, which seemed to be one of disorganization, 
confusion, and intense anger.  The Axis I diagnoses included 
dementia, PTSD, and mood disorder.  Significantly, the 
examiner believed that the Veteran's PTSD contributed to his 
Global Assessment of Functioning (GAF) of 40, but it was 
simply impossible for him to state precisely how much of the 
Veteran's current disabled state related to each one of the 
diagnoses.  The examiner opined that overall, the Veteran was 
virtually totally and completely disabled and unemployable, 
and a measure of that disability related to the PTSD.  

The totality of the record reflects that the Veteran's PTSD-
related symptoms and corresponding Global Assessment of 
Functioning (GAF) scores have remained fairly consistent 
since the effective date of service connection, and the 
Veteran has undergone some periods where there is an acute 
increase in symptoms.  Overall, however, the symptoms since 
service more nearly approximate the criteria for the 
assignment of a 70 percent rating.  Significantly, the 
Veteran has exhibited additional symptomatology that has been 
attributed to other non-service conditions, to include 
dementia and bipolar disorder.  However, when, as here, it is 
not possible to separate the effects of service-connected and 
non-service-connected disabilities, such effects should be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
December 2008 examiner clearly opined that at least some 
measure of the Veteran's severe disability was due to the 
service-connected PTSD, although it was impossible to 
precisely determine the percentage.  In light of the 
foregoing, the totality of the Veteran's disability must be 
considered part of the service-connected PTSD.  

Based on the foregoing medical evidence, the criteria for the 
assignment of a 70 percent rating, but no higher, are more 
nearly approximated.  The Veteran contemplates suicide, has a 
failed marriage, exhibits impaired impulse control, has 
severe anger, has difficulty adapting to stressful 
circumstances, and has near continuous depression and/or 
panic.  Despite being consistently well-groomed, oriented in 
all spheres, and displaying good hygiene on examination, the 
Veteran's emotional instability is severe, as reflected in 
the level of depression, isolation, anxiety, irritability, 
frequency of nightmares, and lack of interest in almost 
everything.  The Veteran's prominent symptoms include severe 
anxiety, depression, impaired impulse control, chronic (near-
continuous) panic, paranoia, reclusiveness, anger, and poor 
judgment and memory.  

As noted in various medical records in the claims file, the 
Veteran also has a diagnosis of vascular dementia, as well as 
other mood disorders.  

In other words, the Veteran has difficulty in adapting to 
stressful circumstances, and has an inability to maintain 
effective relationships.  The Veteran's Global Assessment of 
Functioning (GAF) scores have averaged around 40 during the 
entire appeal period, although there was one GAF of 60 noted 
on a March 2002 VA outpatient record, and one GAF of 15 noted 
on a VA assessment in July 2000.  Overall, the GAF average 
range represents a severe to moderately severe disability 
picture.  This scenario represents definite social impairment 
with deficiencies in most areas.  

Although mindful of the December 2008 examiner's opinion that 
the Veteran was "virtually totally and completely disabled" 
due to, at least in part, PTSD signs and symptoms, the 
objective findings on examination do not support the 
assignment of a 100 percent rating.  For example, the Veteran 
has consistently been able to engage in all activities of 
daily living and remain well-groomed.  The Veteran has always 
been able to provided meaningful and coherent statements to 
examiners and to the RO regarding his disabilities.  Although 
he prefers to remain isolated, and shows ongoing severe anger 
and paranoia, he nevertheless is able to leave the home, 
communicate with physicians, and the like.  Moreover, the 
evidence of record has never shown gross impairment in 
thought processes, persistent delusions or hallucinations, an 
inability to perform activities of daily living, or 
disorientation.  Furthermore, there does not appear to be a 
period since the effective date of service connection during 
which the Veteran sought in-patient treatment for his PTSD.  

The overall level of severity of the Veteran's PTSD has more 
nearly approximated the criteria for the assignment of a 70 
percent rating since the effective date of service 
connection, exhibiting occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The Veteran is not disoriented 
to time or place.  Finally, the Veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  

Given the facts in this case, the criteria for the assignment 
of a 70 percent rating, but not higher, have been met in 
accordance with the provisions of Diagnostic Code 9413, since 
the effective date of service connection.  

Consideration has been given to whether the Veteran was 
entitled to "staged" ratings for the service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The overall totality of the evidence of record 
does not establish that the service-connected disability has 
been 100 percent disabling at any time during the appeal 
period.  


ORDER

An initial schedular rating of 70 percent, but not higher, 
for the service-connected PTSD is granted, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


